Title: 1773. July 16. Fryday.
From: Adams, John
To: 


       Mr. F. Dana came to me with a Message from Mr. Henry Merchant Marchant of Rhode Island—And to ask my Opinion, concerning the Measures they are about to take with Rome’s and Moffats Letters. They want the originals that they may be prosecuted as Libells, by their Attorney General, and Grand Jury. I told him, I thought they could not proceed without the originals, nor with them if there was any material obliteration or Erasure, ’tho I had not examined and was not certain of this Point, nor did I remember whether there was any Obliteration on Romes and Moffats Letters.
       Mr. Dana says the Falshoods and Misrepresentations in Romes Letter are innumerable, and very flagrant.
       Spent the Evening with Cushing, Adams, Pemberton and Swift at Wheelwrights—no body very chatty but Pemberton.
      